[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                SEPT 18, 2008
                               No. 08-11898                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                      D. C. Docket No. 99-00106-CR-J-33

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

JERRY REED,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                             (September 18, 2008)

Before BIRCH, DUBINA and FAY, Circuit Judges.

PER CURIAM:

     James H. Burke, Jr., appointed counsel for Jerry Reed in this appeal, has
moved to withdraw from further representation of the appellant and filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and the denial of relief under 18 U.S.C. § 3582

is AFFIRMED.




                                          2